DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because “a said magnetic sensor” (l. 2) should be amended to read   - - said magnetic sensor - -. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite for the following reasons:
“said magnet conducting said magnetic file to said second pole piece” (l. 2) lacks antecedent basis in the claims as only one magnet in cooperation with an initial pole piece has been previously recited (claim 1, ¶ 3).
“said permanent magnet” (last 2 lines) is indefinite because it is unclear which magnet or whether both magnets are being referenced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2019/0337121 A1).
Regarding claim 1, Cheng et al. disclose a flow control valve (100; fig. 1) for blast media (101), said valve (100) comprising: a pipe (102) for receiving and directing said blast media (101) therethrough, said pipe (102) having an inlet (120) for receiving said blast media (101) and an outlet (122) for dispensing said blast media (¶ [0039]); a permanent magnet (136) conducting magnetic field to a pole piece (124), said pole piece (124) extending through said pipe (102) between said inlet (120) and said outlet (first magnetic field conductor 124 extends through conduit 102 between inlet port 120 and outlet port 122; ¶ [0048]); an electromagnetic coil (128) magnetically coupled to said pole piece (124), said electromagnetic coil (128) capable of generating an opposite magnetic field opposing said permanent magnet (136) in response to electric current applied to said coil (first coil 128 is magnetically coupled to first magnetic field conductor 124 and is capable of generating an opposite magnetic field opposing first permanent magnet 136 in response to electric current applied to first coil 128; ¶ [0070]); said magnetic field of said permanent magnet (136) being conducted into said pipe (¶ [0069]); a magnetic sensor (106) located within said pipe (102) for measuring magnetic flux in said pipe (¶ [0056]); and a controller (104) in communication with said magnetic sensor (146) and said coil (128), said controller (104) capable of controlling said current applied to said coil (controller unit 104 is in communication with sensor unit 106 and first coil 128, controller unit 104 is capable of controlling current applied to first coil 128; ¶ [0072]).
Regarding claims 2-5, Cheng et al. disclose wherein said magnetic sensor (146) is in close proximity to said pole piece (magnetic field sensor 146 of sensor unit 106 is in close proximity to first magnetic field conductor 124; fig. 1); said controller (104) controlling and adjusting said electrical current in said coil (128) based on said magnetic flux measured by said sensor (106) to achieve a desired flow rate of media (101) through said valve (controller unit 104 controls and adjusts current in first coil 128 based on magnetic flux measured by sensor unit 106 to achieve a desired flow rate of media 101 through valve 100; ¶¶ [0073, 0078]); wherein said magnetic sensor (106) is located within said pipe (102) and adjacent to said pole piece (magnetic field sensor 146 of sensor unit 106 is located within conduit 102 and nearby first magnetic field conductor 124); wherein a second pole piece (126) is spaced from said pole piece (124) and said magnet (138) conducting said magnetic field to said second pole piece (second magnetic field conductor 126 is spaced first magnetic field conductor 124 and second permanent magnet 138 conducts a magnetic field to second magnetic field conductor 126; ¶ [0069]) and said pole pieces (124, 126) are spaced from each other within said pipe (102) to form a working gap therebetween (magnetic field conductors 124 and 126 are spaced from each other within conduit 102 to form a working gap therebetween through which media 101 can flow; fig. 1); said coil (128) surrounding a portion of said pole piece (124) and a second coil (126) surrounding said second pole piece (first and second coils 128 and 130 each surround a portion of first and second magnetic field conductors 124 and 126, respectively; fig. 1); said working gap located between said inlet (120) and said outlet (122) and said working gap allowing for the flow of media (101) when opposite magnetic field counteracts said magnetic field of said permanent magnet (136, 138) that is conducted through said pole pieces (the gap between first and second magnetic field conductors 124 and 126 allow for the flow of media 101 when opposite magnetic field counteracts a magnetic field of first and second permanent magnetics 136 and 138; ¶ [0080]).
Regarding claim 6, Cheng et al. disclose a flow control valve (100; fig. 1) comprising: a pipe (102) for receiving and directing media (101) therethrough, said pipe (102) having an inlet (120) for receiving said media (101) and an outlet (122) for dispensing said media (¶ [0039]); a permanent magnet (136/138) conducting a magnetic field through a pair of pole pieces (permanent magnet 136/138 is a single permanent magnet with two ends having different polarities that conduct a magnetic field through first and second magnetic field conductors 124 and 126; fig. 1 and ¶ [0015]), said pole pieces (124 ,126) extending through said pipe (102) between said inlet (120) and said outlet (122) and said pole pieces (124, 126) being spaced from each other within said pipe (first and second magnetic field conductors 124 and 126 extend through conduit 102 between inlet port 120 and outlet port 122 and are spaced from each other within conduit 102; ¶ [0048]), said pole pieces (124, 126) conducting said magnetic field from said permanent magnet (136/138) into said pipe (102), a space being located between said pole pieces (124, 126) within said pipe (102) defining a working gap (a gap between first and second magnetic field conductors 124 and 126 allow for the flow of media 101 through conduit 102; fig. 1); a coil (128, 130) surrounding a portion of each said pole piece (124, 126) and said coils (128, 130) capable of receiving a current for generating an opposite magnetic field to said magnetic field from said permanent magnet (first and second coils 128 and 130 each surround a portion of first and second magnetic field conductors 124 and 126, each coil capable of receiving a current for generating an opposite magnetic field to the magnetic field of permanent magnet 136/138; ¶ [0070]), said current being adjustable from zero to a neutral field current wherein said magnetic field from said permanent magnet (136, 138) is substantially negated by said opposite magnetic field from said coils (the current is adjustable at least from zero to a neutral current wherein the magnetic field of permanent magnet 136/138 is negated by the opposite magnetic field from first and second coils 128 and 130; ¶¶ [0070, 0080]); a magnetic sensor (106) for measuring magnetic flux within said working gap (¶ [0056]).
Regarding claims 7-11, Cheng et al. disclose wherein said permanent magnet (136/138) is located outside of said pipe (102; fig. 1); wherein said magnetic sensor (106) is located outside of said pipe (102) and adjacent to one of said pole pieces (sensor unit 106 may be located outside of pipe 102 and near a magnetic field conductor 124 or 126 to detect magnetic flux in the regulating columns 108 or 110 instead of inside pipe 102; ¶ [0074]); wherein said magnetic sensor (106) is located within said working gap (when detecting magnetic flux in regulating columns 108 or 110, at least a portion of sensor unit 106 would be located within a gap between regulating columns 108 and 110; fig. 1); wherein said magnetic pole pieces (124, 126) include extensions (141, 143) and a said magnetic sensor (106) is located between said extensions (141, 143) of said pole pieces (124, 126) and said extensions (141, 143) of said pole pieces (124, 126) are located outside of said pipe (rods 141 and 143 are extensions of first and second magnetic field conductors 124 and 126 and when detecting magnetic flux in regulating columns 108 and 110, at least a portion of sensor unit 106 would be located between rods 141, 143; fig. 1 and ¶ [0074]), said permanent magnet (136, 138) and said coils (128, 130) being located outside of said pipe (permanent magnet 136/138 and first and second coils 128 and 130 are located outside of conduit 102; fig. 1); wherein said sensor (106) is connected to a controller (104), said sensor (106) capable of sensing magnetic flux from media (101) in said working gap when neutral field current is present in said coils (sensor unit 106 is capable of sensing magnetic flux from media 101 in the gap between first and second magnetic field conductors 124 and 126 when a neutral field current is present in first and second coils 128 and 130; ¶ [0080]), said controller (104) adapted for adjusting said current in said coils (128, 130) to compensate for said magnetic flux from said media (101) so that magnetic flux from said media (101) is negated by said current in said coils (controller 104 adjust current in first and second coils 128 and 130 to compensate for magnetic flux from media 101; ¶ [0078-0080]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852